Case 4:16-cv-00055-ALM Document 174 Filed 11/20/18 Page 1 of 4 PageID #: 2305



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

Hope Halleen and Donna Maner,
individually and on behalf of all other
similarly situated,

                    Plaintiffs,                    Civil Action No. 4:16-cv-00055-ALM

         v.

BELK, INC.,

                    Belk.


                             JOINT MOTION FOR
              APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT

         Plaintiffs, Hope Halleen and Donna Maner, individually and on behalf of all other

similarly situated (“Plaintiffs”) and Defendant, Belk, Inc. (“Defendant” and collectively referred

to as the “Parties”), by and through their respective attorneys, have reported to the Court that the

Parties have reached a resolution of this matter. The Parties hereby move for approval of their

Stipulation and Settlement Agreement (the “Settlement Agreement”) and request that the Court

enter their Stipulated Judgment and order the dismissal of this case with prejudice.

         The facts, arguments, and legal authority in support of the parties’ Motion are contained

in their Joint Memorandum of Law in Support of FLSA Collective Action Settlement, which is

being filed simultaneously and incorporated herein by reference. For the reasons set forth

therein, the parties submit that the Stipulation and Settlement Agreement is fair and reasonable,

and the Court should approve the agreement and enter the requested Stipulated Judgment and

Order.

         WHEREFORE, the Parties pray the Court approve the Stipulation and Settlement



JOINT MOTION FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT                               Page 1
Case 4:16-cv-00055-ALM Document 174 Filed 11/20/18 Page 2 of 4 PageID #: 2306



Agreement as requested, and enter a Stipulated Judgment directing consummation of the

Settlement Agreement and dismiss the case with prejudice.


DATED this 20th day of November, 2018.




JOINT MOTION FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT                 Page 2
Case 4:16-cv-00055-ALM Document 174 Filed 11/20/18 Page 3 of 4 PageID #: 2307



Respectfully submitted,                  Respectfully submitted,


By: s/Alan L. Quiles                     By: /s/ John A. Ybarra
      Alan L. Quiles                           John A. Ybarra

Marc S. Hepworth                         John A. Ybarra
Rebecca S. Predovan                      Amy S. Ramsey
Charles Gershbaum                        Kathleen A. Barrett
David A. Roth                            Matthew J. Ruza
                                         Admitted Pro Hac Vice
Hepworth Gershbaum & Roth, PLLC
192 Lexington Avenue, Suite 802          Littler Mendelson, P.C.
New York, NY 10016                       A Professional Corporation
Telephone: 212.545.1199                  321 N. Clark Street, Suite 1000
Facsimile: 212.532.3801                  Chicago, IL 60654
rpredovan@hgrlawyers.com                 Tel: 312-372-5520
cgershbaum@hgrlawyers.com                Fax: 312-372-7880
droth@hgrlawyers.com                     jybarra@littler.com
mhepworth@hgrlawyers.com                 aramsey@littler.com
                                         kabarrett@littler.com
Gregg I. Shavitz                         mruza@littler.com
Logan A. Pardell
Paolo C. Meireles                        Kimberly R. Miers
Alan Luis Quiles                         Texas State Bar No. 24041482
                                         Littler Mendelson, P.C.
Shavitz Law Group, PA                    A Professional Corporation
1515 S. Federal Highway, Suite 404       100 Congress Avenue, Suite 1400
Boca Raton, FL 33432                     Austin, Texas 78701
Telephone: 561.447.8888                  512.982.7250
Facsimile: 561.447-8831                  512.982.7248 (Fax)
gshavitz@shavitzlaw.com                  kmiers@littler.com
lpardell@shavitzlaw.com
pmeireles@shavitzlaw.com                 Attorneys for Defendant Belk, Inc.
aquiles@shavitzlaw.com
                                         Dated: November 20, 2018
Attorneys for Plaintiffs
Hope Halleen and Donna Maner

Dated: November 20, 2018



 JOINT MOTION FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT               Page 3
Case 4:16-cv-00055-ALM Document 174 Filed 11/20/18 Page 4 of 4 PageID #: 2308



                               CERTIFICATE OF SERVICE

       I, John A. Ybarra, an attorney, certify that I filed the foregoing document with the clerk

of the court for the United States District Court for the Eastern District of Texas, using the

electronic case filing system (ECF) of the Court, and that I caused a copy of the foregoing to be

served upon the attorneys of record listed below via U.S. Mail on November 20, 2018:


                                      Marc S. Hepworth
                                     Rebecca S. Predovan
                                     Charles Gershbaum
                                        David A. Roth
                            HEPWORTH GERSHBAUM & ROTH, PLLC
                              192 Lexington Avenue, Suite 802
                                    New York, NY 10016
                                  Telephone: 212.545.1199
                                   Facsimile: 212.532.3801
                                 rpredovan@hgrlawyers.com
                                cgershbaum@hgrlawyers.com
                                   droth@hgrlawyers.com
                                mhepworth@hgrlawyers.com

                   Attorneys for Plaintiffs Hope Halleen and Donna Maner

                                        Gregg I. Shavitz
                                       Logan A. Pardell
                                       Paolo C. Meireles
                                       Alan Luis Quiles
                                  SHAVITZ LAW GROUP, PA
                              1515 S. Federal Highway, Suite 404
                                    Boca Raton, FL 33432
                                   Telephone: 561.447.8888
                                   Facsimile: 561.447-8831
                                  gshavitz@shavitzlaw.com
                                   lpardell@shavitzlaw.com
                                 pmeireles@shavitzlaw.com
                                   aquiles@shavitzlaw.com

                   Attorneys for Plaintiffs Hope Halleen and Donna Maner


                                            /s/ John A. Ybarra
                                                    John A. Ybarra



JOINT MOTION FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT                            Page 4
